DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 11/19/2020, which has been entered and made of record. Claims 13, 17, 23, 36, and 40 have been amended. No Claim has been cancelled. No Claim has been added. Claims 13-24 and 36-45 are pending in the application. 
The objections to claims 13, 23, and 36 are withdrawn in view of the amendments to the Claims 13, 23, and 36.
The rejections of Claims 17 and 40 under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the independent Claims 17 and 40.
Response to Arguments
Applicant's arguments filed on 11/19/2020 have been fully considered but they are not persuasive. 
Applicant submits “That is, Wang discloses receiving input including template parameters for modifying the three-dimensional model template. But a three-dimensional model template is not a three-dimensional model; nor has the Office shown such. Rather, according to Wang, a three-dimensional model is generated "according to the template input parameters and the three-dimensional model template." Paragraph [0008] of Wang.” And concludes that “Accordingly, Wang cannot teach or suggest "acquiring modification information to the first three-dimensional model, wherein the modification information reflects a difference between the first three-dimensional model and the updated three-dimensional model" as recited in claim 13 as amended (emphasis added)." (Remarks, p. 13).  
The examiner disagrees with Applicant’s premises and conclusion.
Wang recites “the system comprises a database server, the database server is pre-memorized with template three-dimensional model” (ABS). Further, Wang recites “S3: the user selecting a desired three-dimensional model template, and modifying the three-dimensional model according to the need,” (¶57). Therefore, the template three-dimensional model is indeed a three-dimensional model to be modified that reads on the first three-dimensional model. Furthermore, Wang discloses obtaining modification parameters to modify the template into a desired 3-D model, where the modification parameters reads on the modification information reflecting a difference between the desired 3-D model and the template 3-D model. (¶60-62).
Applicant submits “As discussed above, "the requirements template parameter" disclosed in paragraph [0061] of Wang is not the same as the modification information as recited in claim 13. Further, Wang does not teach or suggest a model submission request including "dependency information indicating the updated three-dimensional model being built on the first three-dimensional model" as recited in claim 13 as amended (emphasis added).” (p. 13).
The Examiner disagrees with Applicant’s arguments. 
As discussed above, the template 3-D model is an initial 3-D model to be modified, and thus the requirement template parameter reads on the modification information reflecting the difference between a selected template model and the desired 
The arguments regarding independent claims 23 and 36 are moot for at least the reasons discussed above.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103902757 A, an English translation CN-103902757-A.pdf is used in this rejection) .

Regarding Claim 13, Wang discloses A method for generating a three-dimensional model (ABS reciting “The invention claims a fast three-dimensional model creation and interactive system and method,”), comprising: 
receiving a model submission instruction from a user for generating an updated three-dimensional model, wherein the updated three-dimensional model is generated by modifying a first three-dimensional model; (¶57 disclosing a 3D model being selected and modified by a user, and reciting “S3: the user selecting a desired three-dimensional model template, and modifying the three-dimensional model according to the need,” and further, ¶60 disclosing receiving an instruction for the model modification via an input device, and reciting “c. through input device 3 input for the requirement of the current selection and modification of three-dimensional model template requirement template parameter is obtained by the parameter obtaining module;”)
acquiring modification information to the first three-dimensional model, wherein the modification information reflects a difference between the first three-dimensional model and the updated three-dimensional model; (¶60 disclosing obtaining modification parameters, and reciting “c. through input device 3 input for the requirement of the current selection and modification of three-dimensional model template requirement template parameter is obtained by the parameter obtaining module;” The template 3-D model is an initial 3-D model to be modified, and thus the requirement template parameter reads on the modification information reflecting the difference between a selected template model and the desired 3-D model. The selected and 
However, Wang does not explicitly disclose sending a model submission request for the updated three-dimensional model to a server, wherein the model submission request includes the modification information and dependency information indicating the updated three-dimensional model being built on the first three-dimensional model.
Wang teaches, obtaining modification parameters from a user (¶60), saving the requirements template parameter in a server (¶61), and the selected template and associated parameters being used to create a desired 3-D model. (¶62). It is obvious that the updated 3D model data with the modification must be submitted to the server to store for creating a desired 3-D model. The suggestions/motivations would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 22, Wang discloses The method according to claim 13, wherein the modification information comprises at least one of model data and location information corresponding to a new component, a component identifier of a deleted component, a component identifier of a modified component, and modified model data. (¶60-61 disclosing sending modified model data to the database server, and reciting “[0060] c. through input device 3 input for the requirement of the current selection and modification of three-dimensional model template requirement 

Claims 14-15, 18, 21, 23, 36-38, 41, and 44-45  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103902757 A, an English translation CN-103902757-A.pdf is used in this rejection), in view of Taylor et al. (US 20140336808 A1).

Regarding Claim 14, Wang discloses The method according to claim 13. 
sending to the server a model acquisition request for acquiring the first three-dimensional model; 
receiving model data of the first three-dimensional model from the server;
(¶18 reciting “S1: pre-stored three-dimensional model template and the three-dimensional model description information in the database server.” Further, ¶19-26 disclosing user selects a 3D model from the database server.)
 and 
However, Wang does not explicitly disclose presenting the first three-dimensional model according to the received model data.
Taylor teaches “a computer-implemented method of manufacturing customised 3D objects” (ABS). Further, ¶21 teaches displaying a source model on a graphical user interface for the user to make modification. As shown in Fig. 3 and explained in ¶62, modification to the source model is done on the displayed model on a graphical user interface.


Claim 37, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.

Regarding Claim 23, Wang in view of Taylor discloses A system (WANG, ABS reciting “system”. Taylor, ABS reciting “A system and 3D models generated by the method are also disclosed.”) for generating a three-dimensional model, comprising:
a memory storing a set of instructions; and
at least one processor configured to execute the set of instructions to cause the system to perform:
(Taylor, Claim 23 reciting “A computer readable storage medium having stored therein instructions, which when executed by processing circuitry of a server cause the server to perform the method of claim 1.” ¶42 reciting “A modelling device 104 is shown. The modelling device 104 may be a computing device comprising a processor, a memory, an input and an output” The suggestions/motivations for the combination would have the same as that of Claim 14 rejections.)
receiving a model submission instruction from a user for generating an updated three-dimensional model, wherein the updated three-dimensional model is generated by modifying a first three-dimensional model;
acquiring modification information to the first three-dimensional model,  wherein the modification information reflects a difference between the first three-dimensional model and the updated three-dimensional model; and
sending a model submission request for the updated three-dimensional model to a server, wherein the model submission request includes the modification information and dependency information indicating the updated three-dimensional model being built on the first three-dimensional model.
(See Claim 13 rejections for detailed analysis.)

Claim 36 has similar limitations as of Claim(s) 13 except it is a CRM claim (Taylor, Claim 23 reciting “A computer readable storage medium having stored therein instructions, which when executed by processing circuitry of a server cause the server to perform the method of claim 1.”), therefore it is rejected under the same rationale as Claim(s) 13.

Regarding Claim 45, Wang in view of Taylor discloses The non-transitory computer readable medium according to claim 36, wherein the modification information comprises at least one of model data and location information corresponding to a new component, a component identifier of a deleted component, a component identifier of a modified component, and modified model data. (Wang, ¶60-61 disclosing sending modified model data to the database server, and reciting “[0060] c. through input device 3 input for the requirement of the current selection and modification of three-dimensional model template requirement template parameter is obtained by the parameter obtaining module; [0061] d. the requirements template parameter stored in database server 2. ”)

Regarding Claim 15, Wang in view of Taylor discloses The method according to claim 14, further comprises: 
receiving modification limit information of the first three-dimensional model from the server. (Taylor, ¶69 teaching “constraint information” that reads on modification limit information, and reciting “constraint information may be included for the internal components within the source model.” ¶70 further reciting “constraint data attached to specific external features, and constraint data defined on the model as a whole, may be used to programmatically place and modify the internal components. It may use metadata attached to features and the model, and custom code to parse and interpret that metadata, using it to define and apply a set of move and morph operations to be applied to the internal components(s)”)

Claim 38, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.

Regarding Claim 18, Wang in view of Taylor discloses The method according to claim 14, wherein the received model data comprises model-referenced model data, and presenting the first three-dimensional model according to the received model data further comprises: 
parsing the received model data to obtain parsed model data; and 
presenting the first three-dimensional model according to the parsed model data. (Taylor, ¶70 reciting “constraint data attached to specific external features, and constraint data defined on the model as a whole, may be used to programmatically place and modify the internal components. It may use metadata attached to features and the model, and custom code to parse and interpret that metadata, using it to define and apply a set of move and morph operations to be applied to the internal components(s) (so that, for example, the resulting solid model skin were of the right thickness, and internal components were of the right size and shape)”)

Claim 41, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.

Regarding Claim 21, Wang in view of Taylor discloses The method according to claim 15, wherein the modification limit information comprises information of at least one unmodifiable model component. (Taylor, ¶70 reciting “constraint data attached to specific external features, and constraint data defined on the model as a whole, may be used to programmatically place and modify the internal components. …, for example, the resulting solid model skin were of the right thickness, and internal components were of the right size and shape)”, where the right thickness, right size and 

Claim 44, has similar limitations as of Claim(s) 21, therefore it is rejected under the same rationale as Claim(s) 21.

Claims 16, 19-20, 24, 39, and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103902757 A, an English translation CN-103902757-A.pdf is used in this rejection), in view of Taylor et al. (US 20140336808 A1), and further in view of Shapira et al. (US 20160253842 A1).

Regarding Claim 16, Wang in view of Taylor discloses The method according to claim 15.
Taylor teaches “The modifications may be delimited by constraints defined within the source model.” (¶20). However, Wang in view of Taylor does not explicitly disclose 
acquiring a component identifier of an unmodifiable model component in the first three-dimensional model according to the modification limit information; 
presenting the first three-dimensional model according to the received model data; and 
setting the unmodifiable model component to an unmodifiable state during presentation of the first three-dimensional model.
Shapira teaches “techniques for generating a virtual environment that is molded and anchored to a real-world environment around a user (or multiple users in the same an unmodifiable model component. In addition, using a component identifier to identify a model component is well-known to a POSITA. Shapira recites “a list of virtual object instances, each of which may have properties, including, but not limited to, an instance ID, an object ID (i.e., link to virtual object in the object master list), an initial transformation, a static flag (i.e., can't be removed if flag is set), etc. ” (¶139). In other words, Shapira teaches object ID. Further, Shapira teaches user specifies the constraints, and recites “some of the constraints and characteristics of the virtual objects may be provided via a user interface module 140 that enables the user or designer to specify or select any combination of optional user-supplied constraints, …, the user interface module 140 enables users or designers to define or select …, constraints that define relationships between any combination of objects,” (¶47).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Wang in view of Taylor) to add unmodifiable model component that can be set by a user (taught by Shapira). The suggestions/motivations would have been “ for generating a physically constrained virtual environment that is molded and anchored to a real-world environment around a 

Claim 39, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.

Regarding Claim 19, Wang in view of Taylor and Shapira discloses The method according to claim 14, wherein presenting the first three-dimensional model according to the received model data further comprises: 
presenting a virtual-reality first three-dimensional model according to the received model data. (Shapira, ¶50 reciting “A TVR display module 160 then renders and displays the physically constrained virtual environment (i.e., the tactile virtual reality (TVR)) via a display device”. The suggestions/motivations would have been  the same as that of Claim 16 rejections.)

Claim 24, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 42, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.

Regarding Claim 20, Wang in view of Taylor and Shapira discloses The method according to claim 13, further comprising: 
acquiring modification limit information of the updated three-dimensional model, wherein the modification limit information of the updated three-dimensional model is included in the model submission request.
(Wang teaches, obtaining modification parameters from a user (¶60) and saving the requirements template parameter in a server (¶61). It is obvious that the updated 3D model data with the modification must be submitted to the server to store. Further, Shapira teaches user specifies the constraints, and recites “some of the constraints and characteristics of the virtual objects may be provided via a user interface module 140 that enables the user or designer to specify or select any combination of optional user-supplied constraints, …, the user interface module 140 enables users or designers to define or select …, constraints that define relationships between any combination of objects,” (¶47). Thus It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Wang in view of Taylor and Shapira to send the updated constraints information to the server to store. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Claim 43, has similar limitations as of Claim(s) 20, therefore it is rejected under the same rationale as Claim(s) 20.

Claims 17 and 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103902757 A, an English translation CN-103902757-A.pdf is used .

Regarding Claim 17, Wang in view of Taylor discloses The method according to claim 16. 
However, Wang in view of Taylor does not explicitly disclose determining, according to the modification limit information, whether the unmodifiable model component in the first three-dimensional model is modified; and 
in response to the determination that the unmodifiable model component in the first three-dimensional model is modified, indicating to the user that the modification is an out-of-limit modification.
Hirschtick teaches “Color may be used to indicate the constraint status of sketch entities, for example, blue means under-defined, black means well defined, and red means over-defined (over-constrained). With constraints, standard coloring (such as a gray square with a black icon inside) may indicate no error, while color indicators (such as a red square with a white icon) may indicate a problem with a constraint. If a more general system error occurs, a notification may appear in a bubble at the top of the user interface window.” (¶189). In other words, Hirschtick teaches notifying a user a constraints related error occurs.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Kumar) that the lowest nodes of a volume octree have the root nodes of the sub-volume octrees (taught by 

Claim 40, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al. US 20130120367 A: Fig. 5 shows a method for 3-D model creation, also see ¶68-71.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YI WANG/Primary Examiner, Art Unit 2611